Exhibit 99.1 News release via Canada NewsWire, Vancouver 604-669-7764 Attention Business Editors: Entree Updates Exploration Results and 2009 Exploration Programs VANCOUVER, Feb. 25 /CNW/ - Entree Gold Inc. (TSX:ETG; NYSE AMEX:EGI; Frankfurt:EKA - "Entree" or the "Company") comments on 2008 exploration results and announces 2009 exploration budgets and work programs. << Highlights of 2008 exploration include: - Discovery of bituminous to anthracite coal on Entree's 100%-owned Togoot licence in Mongolia; - Discovery of porphyry copper-gold mineralization on our Lordsburg property, New Mexico; - Definition of drill-ready porphyry targets on two of the four Empirical properties in New Mexico and Arizona; - Completion of the first phase geochemical program at Huaixi, China and definition of anomalous values over a 7 km-long trend. >> Greg Crowe, President and CEO of Entree Gold commented, "The discovery of coal on our Togoot license has reinvigorated our exploration efforts on Lookout Hill west. This year's program is designed to expand the known zones of coal mineralization and locate additional targets." "At our Lordsburg property, we have started a second phase of drilling.
